Citation Nr: 1436168	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to June 1950 and from October 1950 to April 1952.  He died in January 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in February 2013 at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence tends to make it at least equally likely that VA failed to diagnose the Veteran's lung cancer; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have performed a chest X-ray in May 2004, which would have resulted in a diagnosis of the condition; and (3) the Veteran's death in January 2007 could have been avoided if the proper diagnosis and treatment had been rendered.  

CONCLUSION OF LAW

The criteria to establish entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in January 2007, and his certificate of death lists his immediate cause of death as septic shock with pneumonia.  Other significant conditions identified as contributing to death was non-small cell lung cancer.  

The appellant contends that the Veteran was treated for shortness of breath, diagnosed as hypoxia, by VA for several years prior to his death.  She maintains that VA was at fault for his death by not obtaining X-rays of his lungs during this period, and if it had been conducted the cancer could have been found and treated earlier.  As such, she argues, it would have either saved or prolonged the Veteran's life.

As set forth in 38 U.S.C.A. § 1151, and indemnity compensation shall be awarded for a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  Entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also 38 C.F.R. § 3.361(2013)(2) (2013).  

Here, the Board finds that all material elements of the claim are in equipoise.  A VA medical expert reviewed the matter in July 2014 and determined that the Veteran's left upper lobe cancer would have been detected incidentally in May 2004 if a chest X-ray had been done as planned.  This expert also found that "[w]hether his cancer caused the pneumonia and septic shock cannot be ascertained."  Notwithstanding this nondeterminative opinion, a private medical report from January 2007 notes the Veteran's past history to include "[p]neumonia for 1 months [sic] FROM THE LUNG CANCER."  (Emphasis in original.)  Although this statement refers to prior episodes of pneumonia, it nonetheless increases the likelihood that the episode of pneumonia that immediately caused his death also resulted from his lung cancer.  This, together with the Certificate of Death that lists non-small cell lung cancer as contributing to his death, tends to make it at least equally likely that the Veteran's death was the result of VA's failure to diagnosis.  

By resolving all material questions of law and fact in the appellant's favor, entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 is warranted.  


ORDER

Dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


